El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
f — I
Los demandantes peticionarios, el Sr. Pablo Salas Man-gual y su esposa, la Sra. Blanca Bosques Vargas (en ade-lante los demandantes), son dueños de una parcela de te-rreno ubicada en los barrios Guayabo y Río Grande del término municipal de Aguada. El 4 de marzo de 1993 los demandantes adquirieron la finca de los esposos Tomás Carlo y Mirta Pérez mediante una escritura pública. El matrimonio Carlo-Pérez había adquirido la propiedad luego de la segregación de parte de una finca perteneciente a la Sra. María Luisa Jiménez López. El 27 de mayo de 1993, mientras los demandantes trataban de cercar su finca, un representante del Municipio de Aguada (en ade-lante el Municipio) les informó que el Municipio tenía a su favor una servidumbre de paso a través de la propiedad *119aludida, consistente de un camino pavimentado, y que cualquier verja o cerca que fuera instalada sería removida.
En consecuencia, el 15 de jimio de 1993 los dueños de la finca presentaron una acción civil de interdicto ante el tribunal de instancia, en la cual solicitaron que se determi-nara la inexistencia de la servidumbre de paso que había sido reclamada por el Municipio. Solicitaron, además, que se les protegiera su derecho de dominio sobre la finca y se ordenara al Municipio que desistiera de interferir en forma alguna con el libre uso y disfrute de su propiedad. Por úl-timo, reclamaron una indemnización por los sufrimientos y las angustias mentales sufridas. Por su parte, el Municipio contestó la demanda para negar las alegaciones en su contra. Como parte de sus defensas afirmativas adujo que el camino en controversia había sido asfaltado por el Mu-nicipio; que había sido utilizado por los vecinos como vía pública desde tiempo inmemorial, y que si se cerraba dicha vía los vecinos quedarían incomunicados.(1)
Por otro lado, el 27 de mayo de 1993 el Sr. Carlos Cardona y la Sra. Elba Rodríguez (en adelante los codemanda-dos), vecinos del lugar, habían presentado una querella al amparo de la Ley sobre Controversias y Estados Provisio-nales de Derecho, Ley Núm. 140 de 23 de julio de 1974 (32 L.P.R.A. see. 2871 et seq.), ante el Tribunal Municipal de Aguada. A través de dicha acción reclamaron también te-ner derecho a una servidumbre de paso por el referido ca-mino a través de la finca de los demandantes. No obstante, las partes convinieron retirar dicha querella y dilucidar el *120asunto ante el Tribunal de Primera Instancia, por ser éste el foro apropiado.
Luego de varios trámites procesales, el foro de instancia llevó a cabo una inspección ocular y el 8 de junio de 1995 dictó una sentencia para desestimar la demanda presentada. El tribunal de instancia resolvió, en síntesis, que los demandantes no podían interferir con el uso del camino en disputa, ya que éste constituye una servidum-bre de paso continua y aparente, la cual llevaba más de veinte (20) años utilizándose como carretera municipal. Sostuvo, además, que en el caso de autos se trataba de “una carretera pavimentada, cuya existencia no depende de que se usen a intervalos más o menos largos, ni de actos del hombre”. Anejo 4, pág. 19. La ilustre Sala sentencia-dora declaró sin lugar la demanda y sostuvo que se había constituido una servidumbre de signo aparente. El tribunal fundamentó su fallo en Díaz v. Con. Tit. Cond. El Monte N. Garden, 132 D.P.R. 452 (1993), donde “[s]e esta-blece una servidumbre en base a[sic] que las aceras cons-tituyen un signo aparente”. Anejo 4, pág. 20. La sentencia concluye escuetamente diciendo: “Por lo anterior, es inne-cesario entrar a discutir si hubo o no hubo prescripción adquisitiva.” Id.
Inconforme con el dictamen emitido, la parte deman-dante acudió ante el Tribunal de Circuito de Apelaciones, Circuito Regional de Mayagüez y Aguadilla, el cual con-firmó la sentencia recurrida tras concluir que se había constituido una servidumbre de paso por signo aparente. De dicha determinación acude ante nos, vía certiorari, la parte demandante para alegar la comisión de los errores siguientes:
Erró el Honorable Tribunal de Circuito de Apelaciones al con-firmar la Sentencia del Tribunal de Primera Instancia apli-cando la doctrina de signo aparente, lo cual no es congruente con lo resuelto por el Honorable Tribunal Supremo de Puerto *121Rico en el caso Díaz v. [Con. Tit. Cond. El Monte N. Garden], supra.
Erró el Honorable Tribunal de Circuito de Apelaciones al ha-cer conclusiones de hechos no sostenidos por la prueba que tu-vieron ante sí dicho Tribunal y el Tribunal de Primera Instan-cia, y como consecuencia de ello llega a conclusiones de derecho erróneas. Petición de certiorari, pág. 6.
Decidimos revisar, y a tales efectos expedimos el recurso presentado. Habiendo comparecido ambas partes, y es-tando en posición de resolver, procedemos a así hacerlo.
Por entender que los señalamientos de error presenta-dos se encuentran íntimamente relacionados, los discutire-mos en conjunto.
h-H
En síntesis, la parte peticionaria alega que la prueba vertida ante el foro de instancia no es capaz de sostener la conclusión al efecto de que el camino en controversia se convirtió en una servidumbre de paso por signo aparente. Le asiste la razón a la parte peticionaria. Veamos.
El Art. 465 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 1631, define el derecho real de servidumbre como un gravamen impuesto sobre un inmueble (predio sirviente), en beneficio de otro perteneciente a distinto dueño (predio dominante).
Sin embargo, la apariencia absoluta de los términos usados en dicho artículo no se corresponde con la realidad debido a que, además de existir servidumbres de naturaleza real o predial (Le., aquellas impuestas sobre un predio sirviente a favor de un predio dominante), también pueden establecerse servidumbres de naturaleza personal que gravan un inmueble en consideración a una persona o una comunidad a la cual no le pertenezca la finca gravada. Borges v. Registrador, 91 D.P.R. 112 (1964). A este tipo de servidumbre se les llama “servidumbres personales” y se *122encuentran incluidas en el Art. 466 de nuestro Código Civil, 31 L.P.R.A. see. 1632. Este artículo dispone que “pue-den establecerse servidumbres en provecho de una o más personas, o de una comunidad, a quienes no pertenezca la finca gravada”.
El Tribunal Supremo de España ha considerado las ser-vidumbres personales como irregulares o anómalas y ha señalado que como el Código Civil español no contiene nor-mas acerca de esas servidumbres, habrán de regirse por el título de su constitución. Borges v. Registrador, supra, pág. 122. Sobre este particular, el Tribunal Supremo español ha dicho que:
La servidumbre personal es la que la doctrina moderna de-signa además con el nombre de servidumbres irregulares o anó-malas y que se establecen, no como las reales en beneficio de un predio, sino en consideración a una persona determinada (in-tuid personae), y consisten, por consiguiente, en la atribución a una persona de cualquier utilidad parcial y determinada que un predio sea susceptible de proporcionar, y como nuestro Có-digo Civil no contiene normas acerca de estas servidumbres, habrá que regirse por el título de su constitución ....(2)
Finalmente, la distinción más relevante que podemos hacer sobre este tipo de servidumbres es que, contrario a las servidumbres prediales, las personales no requieren de la existencia de un predio dominante para su aprovecha-miento, sino que simplemente gravan un predio a favor de una persona o una comunidad.
Por otra parte, el Código Civil clasifica las servidumbres según la naturaleza o las características que ellas presenten. Así, pues, por razón de su origen, las servidumbres se clasifican como voluntarias, por un lado, y *123legales o forzosas por otro. Estas últimas son las impuestas por alguna ley o reglamento.(3) Con arreglo a su ejercicio, las servidumbres pueden ser continuas, cuyo aprovecha-miento es incesante sin la intervención de ningún hecho del hombre, y discontinuas, cuyo uso es a intervalos más o menos largos y depende de los actos del hombre.(4) Por su visibilidad o exteriorización las hay aparentes, las cuales están continuamente a la vista por signos exteriores que revelan su uso, y las hay no aparentes por razón de que no presentan indicio exterior de su existencia.(5) Finalmente, por razón de su contenido hay servidumbres positivas, ya que exigen una obligación de hacer o de dejar hacer algo, y hay servidumbres negativas, las cuales prohíben hacer algo que sería lícito si no existiera la servidumbre.(6) Estas características producen diferentes consecuencias con res-pecto a los modos de adquirir o constituir los distintos tipos de servidumbres.
Sobre las servidumbres de paso se ha sostenido que, con arreglo a su exteriorización, éstas pueden ser aparentes o no aparentes. Ello dependiendo de si se anuncian mediante la presentación de un signo exterior que revele su uso y aprovechamiento. Véanse: J. Puig Brutau, Fundamentos de Derecho Civil, 3ra ed., Barcelona, Ed. Bosch, 1979, T. Ill, Vol. 2, pág. 401; F. Puig Peña, Compendio de Derecho Civil Español, 3ra ed. rev., Madrid, Ed. Pirámide, 1976, T. II, págs. 458-459; Ibáñez v. Tribunal Superior, 102 D.P.R. 615 (1974). Es preciso señalar que no cabe duda de que, de existir la servidumbre de paso en controversia en el caso de autos, ella sería aparente, ya que se trata de un camino pavimentado de aproximadamente doce (12) pies *124de ancho que revela claramente su uso y aprove-chamiento.(7)
En cuanto a su ejercicio, es harto conocido que las servidumbres de paso son de naturaleza discontinua, ya que se utilizan invariablemente a intervalos más o menos largos de tiempo y dependen de los actos del hombre para su aprovechamiento. Art. 468 del Código Civil, supra. Véanse, además: Soc. Gananciales v. Srio. de Justicia, 137 D.P.R. 70 (1994); Martín v. Correa, 76 D.P.R. 12, 14 (1954); Pabón v. Ayala, 71 D.P.R. 938 (1950); Stella v. Blasini, 61 D.P.R. 372 (1943). Es precisamente debido a tal discontinuidad que en virtud del Art. 475 del Código Civil, 31 L.P.R.A. see. 1653,(8) las servidumbres de paso, como norma general, sólo pueden ser adquiridas mediante título. Martín v. Correa, supra.
Ahora bien, a modo de excepción a los términos del aludido artículo 475, las servidumbres de paso también pueden ser adquiridas mediante la existencia de un “signo aparente” si se cumplen los requisitos establecidos por el Art. 477 del Código Civil, 31 L.P.R.A. see. 1655. Véanse: Soc. de Gananciales v. Srio. de Justicia, supra; Ibáñez v. Tribunal Superior, supra, pág. 626. Ello, en vista de que tal modo de adquirir ha sido reiteradamente interpretado en el sentido de que resulta de aplicación a cualquier servidumbre continua o discontinua, siempre que ésta sea de naturaleza aparente. Díaz v. Con. Tit. Cond. El Monte N. Garden, supra; Ibáñez v. Tribunal Superior, supra, pág. 627.
Específicamente, el referido Art. 477 del Código Civil dispone lo siguiente:
*125La existencia de un signo aparente de servidumbre entre dos fincas establecido por el propietario de ambas, se considerará, si se enajenare una, como título para que la servidumbre continúe activa y pasivamente, a no ser que, al tiempo de separarse la propiedad de las dos fincas, se exprese lo contrario en el título de enajenación de cualquiera de ellas, o se haga desaparecer aquel signo antes del otorgamiento de la escritura. (Enfasis suplido.) 31 L.PJEt.A. see. 1655.
Corresponde entonces determinar si el camino, objeto de la controversia en el caso que nos ocupa, cumple con los requisitos necesarios para ser adquirido como servidumbre de paso mediante un signo aparente. Ello tomando en consideración que las servidumbres no se presumen, sino que hay que probar su constitución, y que el serio gravamen que constituye una servidumbre de paso sobre el predio sirviente no puede imponerse livianamente. Ibáñez v. Tribunal Superior, supra.
Según se desprende del antes transcrito artículo 477 del Código Civil, y como desglosáramos en Díaz v. Con. Tit. Cond. El Monte N. Garden, supra, los requisitos necesarios para la constitución de una servidumbre por signo apa-rente son los siguientes:
A. Existencia de un signo aparente de servidumbre en-tre dos fincas
El signo aparente es la exteriorization o expresión manifiesta de un hecho visible que revela una relación de servicio en un determinado aspecto entre dos (2) fincas, y el cual es establecido por el dueño de ambas. Díaz v. Con. Tit. Cond. El Monte N. Garden, supra, pág. 460; Q.M. Scaevola, Código Civil, 5ta ed., Madrid, Ed. Reus, 1947, T. X, págs. 431 — 432; E. Tamayo, El derecho real de servidumbre, Barcelona, Ed. Bosch, 1956, pág. 96. Este signo ha de ser ostensible, indubitado y permanente; no variable, dudoso ni accidental. Delgado Cruz v. Girau Bernal, 115 D.RR. 61, 66-67 (1984); Ibáñez v. Tribunal Superior, supra, pág. 627; Logia Caballeros del Sur v. Cordero, 74 D.P.R. 444, 450 (1953); González v. Fernández, 49 D.P.R. 29, 31 (1935).
*126Su apariencia exterior le atribuye una publicidad equi-valente a la de la inscripción en el Registro de la Propiedad y, por lo tanto, surte efecto contra el adquirente del inmue-ble aunque no resulte del Registro de la Propiedad la exis-tencia de la servidumbre. Ibáñez v. Tribunal Superior, supra, pág. 626. Es también por tal apariencia exterior, que el propio texto del Art. 477 del Código Civil, supra, equi-para el signo aparente al título de adquisición de las servi-dumbres una vez éste queda declarado por un tribunal competente. Díaz v. Con. Tit. Cond. El Monte N. Garden, supra, citando a J. Bonet Correa, La constitución tácita de las servidumbres en el Código Civil español, 4 An. Der. Civ. 73, 92 (1951); Ibáñez v. Tribunal Superior, supra, pág. 627.
En cuanto a las servidumbres de paso, y a la luz de tales requisitos, hemos sostenido que la mera existencia de veredas, trillos o caminos irregulares no pueden constituir un signo aparente, y que el mero permiso del propietario o su tolerancia de paso no son suficientes para establecer la servidumbre. Véanse: Díaz v. Con. Tit. Cond. El Monte N. Garden, supra; Ibáñez v. Tribunal Superior, supra; Goenaga v. O’Neill de Milán, 85 D.P.R. 170 (1962); Martín v. Correa, supra; Tabón v. Ayala, supra; Figueroa v. Guerra, supra; Cabanillas v. Gelpí, 65 D.P.R. 945 (1946).
Ahora bien, nótese que el artículo 477 del Código Civil, supra, dispone literalmente que el signo aparente de servidumbre ha de existir “entre dos fincas [y ser] establecido por el propietario de ambas”. No obstante, ello ha sido interpretado reiteradamente en el sentido de que no sólo se refiere a aquellas situaciones en que el propietario original de dos (2) fincas establece un signo aparente de servidumbre entre ellas, sino también en aquellos casos en que el propietario de una sola finca establece un signo aparente que se convierte en servidumbre al traspasarse el dominio de una parte de dicho predio a un tercero, quedando así un predio dominante y un predio sirviente. Ibáñez v. Tribunal Superior, supra, págs. 625-626; Rodríguez v. Suárez, 71 *127D.P.R. 728, 732 (1950); Margarida v. Casalduc, 65 D.P.R. 416 (1945); McCormick v. Vallés, 55 D.P.R. 226 (1939); Portella v. Societé Anonyme Des Sucreries De Saint Jean, 29 D.P.R. 927 (1921); Martínez v. American Railroad Co. of P.R., 19 D.P.R. 974 (1913).
Por otra parte, al comentar el Art. 541 del Código Civil español, equivalente al Art. 477 de nuestro Código Civil, supra, el profesor Puig Brutau, op. cit., pág. 413, señala lo siguiente:
... [H]ay que entender esta exigencia, en el sentido de que el signo aparente tendrá la eficacia que proclama el art. 541, no sólo cuando se separa el dominio de dos fincas, sino igualmente al dividirse una sola, pues existe la misma razón de que se aplique en uno y otro caso. Así lo declaró la sentencia de 10 de abril de 1929.
Esta sentencia de 10 abril [sie.] 1929 (Colección Legislativa, tomo 106, páginas 880 a 890) declaró que “este Tribunal Supremo siempre ha reconocido antes y después de regir el men-cionado art. 541 la doctrina de que los signos aparentes de ser-vidumbre constituyen título de ésta, no sólo cuando se separa el dominio de dos fincas sino también al dividirse una sola, inter-pretando a este efecto con acierto el precepto del repetido artí-culo toda vez que el principio de derecho que lo encarna es igual en uno que en otro caso”.
B. Que el signo aparente de servidumbre lo haya cons-tituido el dueño de ambas fincas
El Art. 477 del Código Civil, supra, requiere ex-presamente que el signo aparente de servidumbre sea “establecido por el propietario” del predio. Claro está, por las consecuencias que conlleva gravar un predio con una servidumbre, se excluye a los simples poseedores como el usufructuario, el arrendatario o el mero detentador del establecimiento del signo aparente. Puig Brutau, op. cit., pág. 417; Puig Peña, op. cit., pág. 461.
Sin embargo, también se puede dar la situación en la que el signo sea constituido por el propietario anterior al que enajena. En tal caso, la conservación del signo aparente revela la ratificación y voluntad de dar vida a la *128servidumbre. Díaz v. Con. Tit. Cond. El Monte N. Garden, supra; Rodríguez v. Suárez, supra; J. Roca Juan, De las servidumbres: texto, jurisprudencia, comentarios, Barcelona, Co. Nerco, 1961, Cap. I, Sec. 2da, pág. 6.
De esta manera, el establecimiento del signo aparente equivale a la conservación del signo por el propietario actual que enajena, aunque fuera puesto por otro propietario anterior, interpretación que puede apoyarse incluso en el último inciso del Art. 477 del Código Civil, supra, cuando una de las circunstancias excluyentes de la constitución de la servidumbre es que el signo se haga desaparecer, y como lo que importa según el artículo es la existencia del signo aparente al momento de la enajenación, el hecho de conservarlo equivale a su establecimiento. (9)
C. Que una de las fincas sea enajenada
La enajenación del predio es la que da finalmente la vida jurídica a la servidumbre por signo aparente, ya que mientras el predio sirviente y el dominante pertenezcan a un mismo dueño no puede existir la servidumbre. Puig Peña, op. cit., pág. 460. “En pura doctrina, mientras la finca pertenece en su totalidad a un solo dueño no puede éste establecer la servidumbre, ya que fia servidumbre es un gravamen impuesto sobre un inmueble en beneficio de otro perteneciente a distinto dueño’.”
Ahora bien, este requisito requiere que determinemos el alcance del término “enajenación”. Sobre el particular, Puig Peña, op. cit., pág. 462, sostiene que “la doctrina cien-tífica estima que esta expresión debe interpretarse en un sentido amplio; y así, los autores y la misma Jurispruden-cia la admiten tanto en la enajenación a título oneroso como en la llevada a cabo a título gratuito; en la separación jurídica provocada por la partición de la herencia (Senten-cia de 17 de noviembre de 1911) y aun todavía en el caso, *129dicen, de que el 'propietario de los dos predios hubiere per-dido la propiedad de uno, a consecuencia de la prescrip-ción”. Es decir, han de comprender todas las modalidades voluntarias y forzosas de la transmisión de dominio. Puig Brutau, op. cit, pág. 417.
Así, pues, también se considerará un acto de enajena-ción la división de una sola propiedad mediante su segre-gación en varias parcelas. A fin de cuentas, lo "importante es que se separe la propiedad de las dos (2) fincas o que una (1) se divida en dos (2); que se dé la desintegración, rup-tura o escisión de una finca del dominio confundido inde-pendientemente de cual sea su modalidad de separación”. (Énfasis suplido.) Díaz v. Con. Tit. Cond. El Monte N. Garden, supra, pág. 462.
D. Que no se haya hecho desaparecer el signo aparente de servidumbre antes del otorgamiento de la escritura de enajenación, o que no se haya hecho una manifestación con-traria a la subsistencia del mismo en el título de enajena-ción de cualquiera de las fincas
Para que una servidumbre por signo aparente no surja a la vida jurídica después de la enajenación o división del predio, es indispensable que el propietario lo exprese de manera específica, o que haga desaparecer el signo que revela la relación de servicio. Díaz v. Con. Tit. Cond. El Monte N. Garden, supra, pág. 463; Ibáñez v. Tribunal Superior, supra, pág. 625; Rodríguez v. Suárez, supra, pág. 733; Portela v. Societé Anonyme Des Sucreries De Saint Jean, supra. Sobre el particular, Scaevola, op. cit., pág. 266, sostiene que:
La declaración ha de ser explícita; no debe dejar dudas acerca de la no existencia de la servidumbre. Es decir, deberá expre-sarse esto específicamente, no bastando la declaración genérica de que se trasmite la finca sin carga alguna o sin ninguna clase de servidumbres, tanto porque esta declaración cabría aplicarla a las servidumbres que pudieran existir entre la totalidad de la finca, entre la unidad jurídica determinada por el dominio con-solidado y otras fincas ajenas a él, como porque el artículo exige *130implícitamente una declaración particular respecto del signo existente.
En síntesis, la inacción del propietario de eliminar o destruir el signo creado por él que evidencia la relación de servicio entre un predio y otro previo a la enajenación de una de las fincas, o la falta de una manifestación clara y específica a los efectos de negar la existencia de la servidumbre por signo aparente en la escritura de enajenación, tendrá la inevitable consecuencia de que nacerá o se constituirá un derecho de servidumbre por signo aparente. Díaz v. Con. Tit. Cond. El Monte N. Garden, supra, pág. 461.
I — <
La parte demandante argumenta que para que surja a la vida jurídica una servidumbre de paso por signo apa-rente, tiene que existir una relación de servicio entre dos fincas propiedad de un mismo dueño y establecido por el dueño de ambas fincas”, y que “[qluienes se sirven del re-ferido camino son otras personas cuyas propiedades nunca han formado parte de la finca de la cual surge la finca de los Apelantes-Peticionarios ...” Petición de certiorari, pág. 11.
Conforme a las determinaciones de hecho realizadas por el foro de instancia, surge de la inspección ocular que el camino que atraviesa la finca de los demandantes sale de la carretera Núm. 115; discurre por la propiedad de éstos; pasa por la finca colindante perteneciente a un tercero, y termina en las parcelas Nieves donde residen los codeman-dados, quienes utilizan el camino. En ningún momento se constata que el camino en controversia comunica el predio segregado propiedad de los demandantes con el remanente de la propiedad que perteneció a la Sra. María Luisa Jimé-nez López antes de la segregación. Tampoco hay evidencia de que el predio colindante con la finca de los demandantes *131y las parcelas Nieves haya pertenecido a la señora Jiménez o a sus herederos. En otras palabras, los pretendidos pre-dios —sirviente y dominante— no pertenecían al mismo dueño.
Por lo tanto, no se cumple con el primer requisito esta-blecido por el Art. 477 del Código Civil, supra, en lo rela-tivo a que el signo aparente entre las dos (2) fincas tiene que haber sido establecido por el propietario de ambas para que éste se considere como título de servidumbre. Como en el caso de autos el camino discurre a lo largo de tres (3) propiedades, y del expediente surge que en ningún momento pertenecieron al mismo dueño, es imposible que nazca a la vida jurídica la servidumbre de paso por signo aparente debido a que nunca existió el hecho visible que revela una relación de servicios en un determinado aspecto entre dos (2) fincas, establecido por el dueño de ambas. Díaz v. Con. Tit. Cond. El Monte N. Garden, supra, pág. 460.
El Tribunal Supremo español resolvió un caso muy similar al de autos, en el cual se interpretó el alcance del artículo 541 del Código Civil español, equivalente al artí-culo 477 de nuestro Código, supra. En dicho caso, deman-dante y demandado eran copropietarios de una finca que dividieron en dos (2), quedando para el demandante la parte de la finca original que estaba atravesada por un camino que llevaba a un tercer predio. El signo aparente no se encontraba entre los dos (2) predios originalmente unidos, sino entre uno de ellos y un tercer predio. Poste-riormente, el tercer predio fue adquirido por el demandado y, aun teniendo salida por otro lado a un camino público, el demandante pretendía que su predio fuera dominante so-bre el paso por este tercero. Sobre esta situación el Tribunal Supremo español razonó de la manera siguiente:
... [N]o se admite la constitución de tal servidumbre, [pues] no existe propietario común que hubiese establecido los signos de servidumbre, que no consta la existencia de éstos o que, en *132todo caso, no existe entre dos fundos que fueran de un mismo propietario, ni, por tanto, establecidos por éste.(10)
De la misma manera, de la evidencia presentada en el caso de marras no surge que los predios llamados a ser sirviente y dominante pertenecieran en momento alguno al mismo dueño, excluyendo de esta forma la posibilidad de aplicación del artículo 477, supra.
Por su parte, el Tribunal de Circuito de Apelaciones sos-tuvo en su sentencia que "el camino es utilizado por veci-nos de la comunidad. Así se constató durante la inspección ocular que precedió a la vista en su fondo. El hecho de que dichos vecinos no sean titulares de terrenos enclavados, sin acceso alterno a otra salida, camino o carretera estatal o municipal, no altera necesariamente la determinación apelada”. Anejo 3, pág. 8. Añadió que el uso que dichas personas hacen del camino denota una relación de servi-dumbre, y que a tenor del Art. 462 del Código Civil, supra, es posible establecer servidumbres a favor de una comunidad.
Al así actuar, erró el foro apelativo. Ciertamente, el referido Art. 466 del Código Civil dispone que “pueden establecerse servidumbres en provecho de una o más personas, o de una comunidad, a quienes no pertenezca la finca gravada”. 31 L.P.R.A. see. 1633. Sin embargo, y como dijéramos anteriormente, las servidumbres personales son servidumbres anómalas o irregulares y se distinguen de las servidumbres prediales en que no gravan un predio en favor de otro, sino que gravan un predio favor de una o más personas. Véase Borges v. Registrador, supra, págs. 121-122.
La naturaleza personal de este tipo de servidumbre ex-cluye necesariamente la posibilidad de que se constituya como servidumbre de signo aparente debido a que el citado *133artículo 477 especifica que el signo debe ser establecido entre dos (2) fincas, para denotar la naturaleza real del gravamen impuesto sobre una finca en favor de la otra. Resulta evidente, pues, que la constitución de servidum-bres por signo aparente se refiere con exclusividad a las prediales descritas en el Art. 465 del Código Civil, supra, y no a las personales de su Art. 466, supra, que no exigen fundo dominante. Véanse: M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Edersa, 1990, T. VII, Vol. 2, pág. 35; Roca Juan, op. cit., pág. 8.
IV
Por último, debemos aclarar que carece de méritos el planteamiento del Municipio a los efectos de que el camino en controversia es una servidumbre “continua”, ya que se trata de una carretera pavimentada que la usan constan-temente los vecinos del lugar. Mucho menos le asiste la razón al intimar que el Municipio adquirió dicha servidum-bre mediante prescripción, en vista de que el referido ca-mino lleva más de veinte (20) años utilizándose como vía pública.
En primer lugar, no puede sostenerse que el uso diario de una carretera la convierta en una servidumbre continua. Precisamente ello la convierte en una servidumbre discontinua, ya que hemos visto que una servidumbre es continua cuando su aprovechamiento es incesante en el sentido de que no se necesita la intervención de la actividad humana. Véase Puig Brutau, op. cit., pág. 401. Como sostiene Puig Peña, “son servidumbres discontinuas las de paso ... por que su ejercicio requiere el acto de pasar por el fundo sirviente”. Así también nos ilustra José R. Vélez Torres, en su obra Curso de Derecho Civil, Madrid, Ed. Offigraf, 1983, T. II, pág. 363, al sostener que un “[ejjemplo de [servidumbres continuas] lo constituye la ser-*134vidumbre de luces y vistas, en que el predio dominante recibe constantemente el beneficio del predio sirviente. Sin embargo, en las discontinuas (por ejemplo, las de paso), el beneficio se da solamente cuando el hombre actúa, transi-tando por el predio sirviente”.
Por otro lado, es un principio trillado que las servidumbres de paso, precisamente por ser discontinuas, no pueden adquirirse mediante prescripción. Martín v. Correa, supra; Pabón v. Ayala, supra; Figueroa v. Guerra, 69 D.P.R. 607 (1949); Cabanillas v. Gelpí, supra, pág. 947; Stella v. Blasini, supra. A tenor con el Art. 473 del Código Civil, 31 L.P.R.A. see. 1651, para que se pueda adquirir una servidumbre mediante la prescripción de veinte (20) años, ella deberá ser de naturaleza continua y aparente. Unicamente por la vía de excepción se ha reconocido la prescripción como uno de los medios para adquirir las servidumbres-de paso, cuando se pueda establecer que se ha estado utilizando el camino en controversia desde tiempo inmemorial con anterioridad a 31 de julio de 1889, fecha cuando se hizo extensiva por Real Decreto la vigencia del Código Civil español a Puerto Rico.
A tales efectos, en Figueroa v. Guerra, supra, págs. 610-611, expresamos:
La servidumbre de paso sólo puede adquirirse mediante tí-tulo y no por prescripción. [Citas omitidas.] Pero antes de 1889, cuando empezó a regir el Código Civil, tal servidumbre podía adquirirse mediante el uso desde tiempo inmemorial bajo la Partida III, tít. 31, ley 15. Por consiguiente, si el uso empezó antes de 1889, es de aplicación la Partida III, tít. 31, ley 15, y puede adquirirse la servidumbre de paso por prescripción, no obstante el hecho de que cuando comenzó a regir el Código en 1889, la servidumbre en cuestión no se hubiera “consolidado... por prescripción inmemorial.” [Cita omitida.]
Sin embargo, no es suficiente con probar simplemente el uso con anterioridad al 1889. Tampoco basta con probar dicho uso durante muchos años. La prueba debe demostrar no solamente el uso antiguo, sino que nadie recuerde cuándo empezó dicho *135uso. El uso debe ser desde tiempo inmemorial; es decir, durante tanto tiempo que “non se puedan acordar los homes”. Véanse, además: Cabanillas v. Gelpí, supra; Stella v. Blasini, supra; Miner v. Irizarry, 52 D.P.R. 206 (1937).
Por encontrarnos en el umbral del nuevo milenio y ante la imposibilidad que representa producir una memoria centenaria que recuerde el uso inmemorial de una servi-dumbre de paso con anterioridad a 1889, conforme a lo exigido en “la Partida III, tít. 31, ley 15”, Figueroa v. Guerra, supra, pág. 610, huelga profundizar en la afirmación de que tales circunstancias no fueron probadas en el caso de autos. Más aún, podemos concluir que el paso inexorable del tiempo ha convertido a la prescripción de servidum-bres discontinuas por posesión, desde tiempo inmemorial, en una figura jurídica virtualmente anacrónica y relegada a los anales de la Historia del Derecho.
V
Ala luz de lo antes expresado, concluimos que en el caso de autos son inaplicables las doctrinas de servidumbre por signo aparente y de prescripción adquisitiva de servidum-bre al no cumplirse con los requisitos establecidos por el Código Civil para ambos supuestos.
Por todos los fundamentos expuestos, se revoca la sen-tencia recurrida, se declara con lugar la demanda instada por los peticionarios y se devuelve el caso al tribunal de instancia para que continúe con los procedimientos en torno a la reclamación por daños y perjuicios presentada por los peticionarios.
El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió la Juez Asociada Señora Naveira de Rodón. El Juez Asociado Señor Negrón García se inhibió.
*136— O —

 El 2 de agosto de 1993 el recurso presentado se convirtió en un pleito ordi-nario y los demandantes enmendaron la demanda a los fines de incluir en ella a todos aquellos demandados desconocidos que pudieran afectarse con el resultado del pleito. No obstante, únicamente el Municipio de Aguada (en adelante el Municipio) contestó la demanda, y les fue anotada la rebeldía al resto de los demandados. Por otro lado, conforme al acta de inspección ocular realizada por el tribunal de instan-cia, el predio donde residen los vecinos, que utilizan el camino en controversia, no se encuentra enclavado sin salida a la vía pública, éste goza de vías alternas con acce-sos más directos y rápidos a la carretera estatal.


 Sentencias del Tribunal Supremo español de 3 de mayo 1906, 5 de julio 1918, 4 de abril 1921 y 18 de diciembre 1933, citadas en J. Roca Juan, De las servidumbres: texto, jurisprudencia, comentarios, Barcelona, Co. Nereo, 1961, Cap. 1, Sec. 2da, Art. 531, pág. 1.


 31 L.P.R.A. see. 1638.


 31 L.P.R.A. see. 1634.


 íd.


 31 L.P.R.A. see. 1635.


 Según surge del acta que dictara el foro de instancia durante la inspección ocular realizada, el camino en controversia está embreado; su ancho es de aproxima-damente doce (12) pies, y contiene dos (2) postes de concreto en los extremos del punto donde la parte demandante intentaba colocar una cerca.


 El Art. 475 del Código Civil dispone lo siguiente:
“Las servidumbres continuas no aparentes y las discontinuas, sean o no apa-rentes, sólo podrán adquirirse en virtud de título.” 31 L.P.R.A. see. 1653.


 M. Albaladejo, Comentarios al Código Civil y compilaciones forales, 2da ed., Madrid, Ed. Edersa, 1990, T. VII, Vol. 2, pág. 82.


 S. de 30 de octubre de 1959, Núm. 3971, XXVI (Vol. II) Repertorio de Juris-prudencia 2355, 2356.